Citation Nr: 1022365	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 
and from December 2003 to December 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claim, the Veteran had a hearing in August 
2008 before a local decision review officer (DRO).

The Board subsequently, in April 2009, remanded the claim to 
the RO via the Appeals Management Center (AMC) because the 
Veteran had requested an additional hearing before the Board 
using videoconferencing technology.  He had this additional 
hearing in June 2009 before the undersigned 
Veterans Law Judge.  Following the hearing, the Board held 
the record open for 60 days to allow the Veteran time to 
obtain and submit additional supporting evidence.  He 
subsequently submitted additional evidence in July 2009, 
through his representative, and they waived their right to 
have to RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran has received diagnoses of degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
thoracolumbar segment of his spine.  

2.  The most probative (competent and credible) medical and 
other evidence of record, however, indicates his low back 
disorder is unrelated to his military service - including 
especially to an injury in 1981 during his first period of 
service.




CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
underlying merits, providing relevant VA case law, 
regulations and statutory provisions, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
2005 and June 2006.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the June 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO (and specifically, a DRO) went back and readjudicated 
the claim in the September 2008 SOC - including considering 
the additional evidence received in response to that 
additional notice.  The claim again was readjudicated in the 
October 2008 SSOC, considering still additional evidence.  So 
any arguable timing defect in the provision of that 
additional notice has been rectified.  See again Mayfield IV 
and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and his personal lay statements 
in support of his claim.  In addition, the RO arranged for 
three VA compensation examinations in March 1997, April 2007 
and June 2008 to determine the nature and etiology of his low 
back disorder - particularly in terms of whether it dated 
back to his military service or was otherwise attributable to 
his military service, including especially to any injury he 
had sustained.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied there was substantial compliance 
with its April 2009 remand directive to schedule the Veteran 
for a videoconference hearing before the Board, which, as 
already mentioned, he subsequently had in June 2009.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  And following 
discussions during his hearing, he submitted additional 
evidence in July 2009 to try and establish the required 
correlation between his current low back disorder and his 
military service.

The Board therefore finds that VA has provided all assistance 
required by the VCAA and that appellate review may proceed 
without prejudicing the Veteran.

II.  Entitlement to Service Connection for a Low Back 
Disorder

The Veteran attributes his low back disorder to an 
injury(fall) in May 1981, during his first period of service, 
when he says a hatch gave out on him while aboard the USS 
Orion.  He also says that he has experienced chronic, 
persistent back pain during the many years since.

A.  Entitlement to Service Connection on a Direct or 
Presumptive Incurrence Basis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

DJD, i.e., arthritis will be presumed to have been incurred 
in service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).



A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim must be denied if the preponderance of the evidence is 
against the claim.  However, all reasonable doubt is resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement of his service-
connection claim, which is have proof that he at least has 
the claimed low back disorder.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of proof of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  At the conclusion of his March 1997 VA 
compensation examination, the Veteran received a diagnosis of 
chronic low back pain, probable recurrent back strain.  
The April 2007 VA compensation examination diagnosed DDD, and 
the June 2008 VA compensation examination confirmed this 
diagnosis of DDD and added DJD.



Consequently, the determinative issue is whether the 
Veteran's low back disorder is attributable to his military 
service - and especially to the May 1981 injury in question.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Unfortunately, it is in this critical respect that 
his claim fails since there is simply no competent and 
credible evidence of record establishing this required 
correlation.

As already alluded to, the Veteran claims he injured his low 
back in May 1981 because a hatch gave out, in turn causing 
him to fall.  However, his STRs from that particular day show 
he complained only about a fingernail on his left hand, 
which he had injured when trying to catch himself.  The first 
time he mentioned pain in his low back was several months 
later, in September 1981, and that was the only instance of a 
relevant complaint during his first period of service.  It 
thus cannot be concluded he had any chronic resulting 
disability in service; this is at least legitimately 
questionable given the absence of any further complaints 
regarding his low back during service, much less any 
objective clinical findings such as a pertinent diagnosis.  
So continuity of symptomatology is required to support his 
claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
494-97.

The Veteran's first period of service ended in June 1983, and 
he has failed to provide any credible indication of further 
complaints or symptoms referable to his low back for many 
ensuing years, until 1995, so some 12 years after the fact.  
The lapse of so many years after his separation from service 
and the first documented complaint of the claimed disorder is 
probative evidence to be considered in determining whether 
his current disability may be traced back to his first period 
of service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  



VA treatment records and STRs from the Veteran's second 
period of service begin in December 1995 and continue through 
June 2009.  In April 2004, during his second period of 
service, he received a diagnosis of low back pain.  A March 
2005 VA treatment record reports he had normal discs.  A May 
2009 VA treatment record indicates he had mild muscle spasms 
and mild degenerative disease, especially at L5-S1, but no 
abnormalities of the vertebral bodies.

When questioned about the etiology of his low back disorder 
during his June 2009 hearing, the Veteran indicated that his 
VA doctor had recently, in May 2009, told him that he could 
not tell (did not know) whether his current low back disorder 
dates back to his military service or is specifically 
attributable to the 1981 injury because this doctor was not 
there when that incident occurred and, thus, could not 
comment on this possibility.  Aside from the fact that this 
doctor admittedly refused to provide comment concerning this, 
the Veteran's account of what this doctor purportedly said, 
filtered as it is through the Veteran's lay sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute competent medical evidence in support of a claim 
for service connection.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  The Veteran therefore indicated he wanted to 
try and obtain the required supporting medical nexus opinion, 
so the Board held the record open for 60 days following the 
hearing to give him this opportunity.

The Veteran apparently then went back to the local VA 
outpatient clinic to try and obtain this required supporting 
medical nexus evidence.  According to a triage note dated 
June 26, 2009 (so about two weeks after the hearing), it was 
reported that the Veteran's only reason for visiting the 
clinic that day was to have a letter written for him about 
his back pain.  He provided the VA staff physician that he 
consulted documentation showing that in September 1981 he was 
evaluated for back pain and shown to have muscle spasms, 
which the VA staff physician indicated was consistent with 
the most recent magnetic resonance imaging (MRI) showing 
muscle spasms.  But this VA staff physician went on to 
indicate that the Veteran seemed "very pain focused on his 
back", noting that he had filed a claim for disability 
and/or VA compensation for back pain, again stating that a 
hatch had hit him and that he has had consistent back pain 
since the hatch hit him in 1981.

After objective physical examination, this VA staff physician 
reaffirmed in his diagnostic assessment that the Veteran had 
back pain and that a MRI had been completed and showed muscle 
spasm.  But this VA staff physician then explained that there 
are no herniated disks, minimal disk bulging, and minimal 
facet joint pathology.  He suspected "[p]ossible malingering 
versus factitious disorder."  This, he added, was because 
the Veteran had no grimacing, crying, moaning, groaning when 
getting up and out of chairs or walking or sitting.  Further, 
he did not fidget in his chair, did not walk with a limp, and 
did not walk stooped over.  This VA staff physician 
reiterated that the Veteran was "very pain focused and 
very focused on getting some type of disability for his back 
pain."  His pain report, according to this VA staff 
physician, was not consistent with his behavior.

So not only did this VA staff physician not provide a 
favorable opinion concerning the Veteran's low back disorder 
having any correlation with his injury in service in 1981, he 
also very clearly questioned the Veteran's motive for even 
requesting this opinion, pointing out that the objective 
clinical findings were not in agreement with or proportionate 
to the seeming level and intensity of the Veteran's 
subjective complaints (of pain especially).  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility 
of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and 
witness demeanor).

And similarly, none of the other competent and credible 
medical or other evidence on file etiologically links the 
Veteran's current low back disorder to his military service, 
including especially to his 1981 injury.  Rather, there is 
competent and credible medical evidence specifically 
discounting this notion.  In particular, the June 2008 VA 
compensation examiner's opinion clearly states the Veteran's 
current low back disorder was not "caused by or a result of 
in[-]service injury."  Furthermore, the examiner stated that 
"it was less likely than not that the Veteran sustained any 
significant back injury" when the hatch fell, causing him to 
fall, because "one would expect some evidence of back pain, 
stiffness or other disability if not immediately then within 
a few days of the acute injury."  Finally, the examiner 
opined that his diagnoses of DDD and DJD may well be 
attributable to the Veteran's civilian profession as a truck 
driver as it is "well known to be associated with a high 
incidence of back disease."  Neither the prior March 1997 
nor April 2007 VA compensation examiners rendered an opinion 
as to the etiology of the Veteran's low back disorder - 
apparently the reason he had the additional VA compensation 
examination in June 2008.  So, even acknowledging there is 
proof of his claimed disability, there still is no competent 
medical evidence of a nexus or relationship between the time 
he spent in service (that first period of service) and his 
current low back disorder.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, a VA compensation 
examiner has specifically determined in June 2008 that there 
is no correlation whatsoever between the Veteran's current 
low back disorder and his military service.  There is no 
medical evidence refuting this VA examiner's unfavorable 
opinion.

The Board sees the Veteran also has provided lay statements 
from a friend, his mother and a former co-worker in September 
2008.  The first lay statement provided by the Veteran states 
that he injured his back in the military and, consequently, 
was unable to pick up the witness' 8 pound baby.  The 
Veteran's mother stated that she learned her son had fallen 
while on board his ship and had problems lifting heavier 
objects and he experienced pain.  Finally, a former 
co-worker of the Veteran stated that his back would sometimes 
"go out" when he would lift a 50-pound box inside the 
warehouse of the company where they were employed.



The mere fact that the Veteran sustained a relevant injury 
during service, however, is not in dispute, rather, only 
whether he has consequent low back disability.  So these lay 
statements reaffirming that injury in service do not also 
address this critical medical nexus element of his claim - 
especially since, as mentioned, the type of low back 
condition at issue (DDD and DJD) is not readily capable of 
lay diagnosis and/or etiology.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence, but also indicating the 
Board retains the discretion to make credibility 
determinations, including as they relate to the lay evidence 
submitted in support of the claim).  See also Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder on either a direct or 
presumptive incurrence basis.

B.  Entitlement to Service Connection Under the Alternative 
Theory of Aggravation of a Pre-existing Condition during the 
Second Period of Service from December 2003 to December 2004

Regardless of the fact that the Veteran is not entitled to 
service connection for a low back disorder on a direct or 
presumptive incurrence basis as a result of his first period 
of service, the low back disorder clearly and unmistakably 
pre-existed his second period of service that began in 
December 2003.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137.

In this particular case, the Veteran first filed his claim 
for service connection for a low back disorder in August 1996 
as a result of the above-mentioned fall in 1981 during his 
first period of active duty.  And his contemporaneous 
diagnosis of low back pain in December 1995 and subsequent 
treatment reaffirm that he had a low back disorder when he 
began his second period of service in December 2003.  Indeed, 
the June 2008 VA compensation examiner specifically 
determined that the "back condition now diagnosed as 
degenerative disc disease and joint disease 
pre-dated entry on active duty for the second period of 
service."  

The net result of this is that the Veteran cannot bring a 
claim for service connection for this disability as it 
relates to his second period of service, but he may instead 
bring a claim for service-connected aggravation of this 
disability.  However, § 1153 applies and the burden falls on 
him, not VA, to establish aggravation.  Wagner, 370 F.3d at 
1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Only if there not this clear and unmistakable indication of a 
pre-existing low back disorder when he began his second 
period of service would VA, in turn, be required to also show 
by clear and unmistakable evidence that there was no increase 
in the severity of this disability during his second period 
of service beyond its natural progression.  See VAOPGCPREC 3-
2003 (July 16, 2003).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
Veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).



Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The STRs from during the Veteran's second period of service 
from December 2003 to December 2004 note his complaints of 
low back pain beginning in January 2004, an eventual 
diagnosis of DDD in April 2004 after an MRI, referral to a 
chiropractor, and additional treatment.  But on his November 
2004 post-deployment health assessment form, he did not 
mention or give any indication of a problematic low back 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). (all holding that mere temporary or 
intermittent 
flare-ups of a pre-existing injury or disease during service 
are insufficient to be considered "aggravation in service", 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 
8 Vet. App. 529 (1996), the Court held that the presumption 
of aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at 
entry into service.

The June 2008 VA compensation examiner specifically commented 
on this issue of possible aggravation during the Veteran's 
second period of service and found that "his occupation as a 
[civilian] truck driver, as well as the lifting and carrying 
required in that line of work would be much more likely to be 
the etiology of his back disability than the single injury in 
service as claimed by [him]."  Further, "there is no 
evidence that the period of service caused any aggravation to 
the back condition."

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder even on this alternative 
theory of aggravation.  VA adjudicators are required to 
consider all potential bases of entitlement.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Jones v. 
Principi, 3 Vet. App. 396, 399 (1992); and EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  And since the preponderance of 
the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a low back disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


